Citation Nr: 1204166	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-03 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected bilateral flat feet.

2.  Entitlement to service connection for a stomach condition, to include as secondary to service-connected bilateral flat feet.


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1953 to December 1954.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the Veteran's claims for service connection for a right knee disorder and for a stomach condition.

This case previously reached the Board in July 2010.  At that time, the Veteran's service connection claims were remanded for further development.  The case has been returned to the Board for further appellate consideration.  

In June 2009, the Veteran submitted additional evidence which appeared to indicate that he was seeking service connection for hearing loss.  This matter is referred to the Agency of Original Jurisdiction for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is competent evidence that the Veteran currently experiences a right knee disorder.

2.  The probative medical evidence of record shows that the Veteran's current right knee disorder is not secondary to, or otherwise aggravated by, his service-connected flat feet, and his current right knee disorder is not otherwise connected to, nor did it manifest within one year of, his military service.

3.  There is competent evidence that the Veteran currently experiences a stomach disorder.

4.  There is no credible or probative evidence of a connection between the Veteran's military service and his current stomach disorder, and the probative medical evidence of record weighs against such a conclusion. 

5.  The probative medical evidence of record shows that the Veteran's current stomach condition is not related to his active military service nor is it secondary to, or otherwise aggravated by, his service-connected flat feet.


CONCLUSIONS OF LAW

1.  The Veteran's current right knee disorder is not due to or aggravated by his service-connected flat feet nor was it incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  The Veteran's current stomach condition is not due to or aggravated by his service-connected flat feet, nor was it incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in July 2008.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claims for service connection for a right knee disorder and for a stomach condition, including as secondary to or aggravated by a service connected disorder; (2) informing him about the information and evidence that VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the July 2008 and April 2010 letters from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

Concerning the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the April 2009 rating decision currently on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.  Further, following the issuance of additional documents noting the requirements for an increased rating and effective date for the claims on appeal in April 2010, the AOJ readjudicated the issues on appeal and provided a supplemental statement of the case (SSOC) in November 2011.  

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured certain service treatment records (STRs), VA treatment records, and VA medical examinations and opinions regarding the Veteran's claims.  The Veteran has submitted personal statements, and certain STRs.  The Veteran has not provided authorization for VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.


Compliance with July 2010 Board Remand

The Board is also satisfied as to substantial compliance with the July 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Stegall) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remands).

First, the Board notes that the AOJ was to attempt to obtain the Veteran's complete service records.  The AOJ had received a response in March 1998 from the National Personnel Records Center (NPRC), that the Veteran's complete records were not available.  In this regard, there was evidence that the Veteran had served in the Puerto Rico National Guard until 1979, raising the possibility that further relevant records may have been held by the Puerto Rico National Guard.  See the Veteran's March 1998 statement.  Therefore, the Board requested that the AOJ provide another attempt to obtain the Veteran's relevant STRs, including any records available from the Puerto Rico National Guard.  In this regard, in August 2010 the AOJ contacted the relevant records custodian for the Puerto Rico National Guard, which responded in November 2010 that no further records from the Veteran's military service were available.  Further, in February 2011, the AOJ contacted the NPRC again for a second attempt to obtain the Veteran's service records.  The NPRC responded by providing the Veteran's DD Form 214 in April 2011, but indicated that the remainder of the Veteran's records from service were "fire-related" and therefore not available.  As such, the AOJ has obtained responses from the relevant custodians that no further records from the Veteran's military service are available, such that further pursuit of these records would be futile.  See 38 C.F.R. § 3.159(c)(2).  While the Veteran was not provided notice of the latest negative NPRC response in compliance with 38 C.F.R. § 3.159(e), the Board finds the error harmless.  The Veteran was notified of the missing status of the records in the November 2011 supplemental statement of the case.  Moreover, in connection with a prior claim, the Veteran was notified that his service records were "fire-related" in a prior rating decision.  In a March 1998 statement, the Veteran indicated that he did not have any service records in his possession.  Several years later during the course of this appeal, the Veteran submitted service records in his possession (the 1975 Report of Medical History).  Thus, actions on the part of the Veteran indicate that he had actual knowledge that any evidence, including service records, that he had in his possession and relevant to the claim should be submitted to VA for consideration.  For these reasons, the Board finds no prejudicial error. 

The Board notes that VA has a heightened duty to assist a claimant in developing his claims when the Veteran's STRs are not available for any reason, including if they were destroyed in the fire at the NPRC in the early 1970s.  This duty includes the search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  The Board notes the heightened duties to the Veteran in these circumstances, and concludes that the AOJ has complied with the enhanced duty to obtain all available relevant records.  

Second, the Board remanded the Veteran's claim for complete VA medical opinions regarding his claims.  At the time of the remand, the Board noted that in any situation in which VA undertakes to provide a VA examination or obtain a VA opinion, VA must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be adequate, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  

The Veteran was provided with a VA examination regarding his right knee disorder in April 2009.  The examiner provided a thorough examination of the Veteran and review of the relevant history, including the etiology of his right knee disorder as due to aging.  However, in the July 2010 remand the Board requested a complete opinion to address service connection through aggravation of his right knee disorder by his service-connected flat feet, with an explanation for any opinion provided.  In September 2010, the April 2009 VA examiner provided an addendum to the April 2009 examination report.  The examiner reiterated that the Veteran's right knee was due to the "aging process," and concluded that the Veteran's right knee disorder was also not aggravated by his service-connected flat feet.  In reaching this conclusion, the VA physician noted the etiology of the Veteran's right knee disorder, and reviewed both the nature of the Veteran's flat feet and certain relevant medical literature.  Therefore, the September 2010 addendum opinion addressed all of the issues raised by the record, including aggravation.  Furthermore, the opinion was provided with a supporting rationale rooted in the relevant evidence of record.  Therefore, the April 2009 examination and September 2010 addendum provided a medical opinion that is adequate to resolve the Veteran's right knee disorder claim.

Regarding his claim for service connection for a stomach disorder, the Veteran was provided with a VA medical examination in April 2009.  At that time, the examiner provided a thorough examination of the Veteran and review of the relevant medical history, concluding that his condition was not "caused by or a result of" his service-connected flat feet.  In particular, the examiner reported that the Veteran denied taking any medication relevant to his flat feet disorder.  

However, at the time of the July 2010 remand, the Board noted that a January 2006 VA medical treatment record indicated that the Veteran was taking acetaminophen, which may have been pain medication relevant to his flat feet and thereby may have potentially undermined the basis for the examiner's conclusion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise has no probative value).  Furthermore, the Board requested an opinion to fully address aggravation, and/or any potential direct relationship between the Veteran's military service and his current stomach condition.  

A new VA examiner provided a second examination and opinion in September 2010.  At this time, the examiner noted that there was no history of a stomach condition from service, and noted the normal results of the Veteran's December 1997 "upper G.I. series" with normal results.  In this regard, as addressed further below, the Board has determined that the Veteran's history regarding his stomach disorder is not credible.  Therefore, the examiner has based the September 2010 opinion on the credible and probative evidence of record.  The examiner further noted that the Veteran again denied taking medication for his flat feet, and indicated that the medication noted by the Board was treatment for his heart condition and that his other pain medication was for non-service-connected "musculo-skeletal pains".  In this regard, the examiner addressed the relevant theories of entitlement raised by the Veteran and the evidence of record and is supported by the credible and probative evidence of record.  Therefore, the September 2010 opinion is also adequate to allow the Board to decide the Veteran's stomach condition claim at this time. 

Finally, the Veteran was provided with readjudication of his claim in November 2011.  Therefore, the reviewing AOJ has undertaken the development requested by the Board, and satisfied the obligation of VA to provide a medical opinion that is adequate for rating purposes, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.

Governing Laws for Service Connection and Secondary Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

Some chronic diseases are presumed to have been incurred in service, including arthritis, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307; 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the United States Court of Appeals for Veterans Claims (Court) held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) generally medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498, 507-08 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Right Knee Disorder

The Veteran has claimed that his knee condition is secondary to his service-connected flat feet.  See the Veteran's June 2008 claim.  He has indicated that his flat feet condition causes a change in how he walks which has affected his right knee, and he has explicitly referenced 38 C.F.R. § 3.310 in his submissions to VA.  See the June 2009 notice of disagreement (NOD), and January 2010 substantive appeal (VA Form 9).  

The first requirement for any service-connection claim - on either a direct or a secondary basis - is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), Wallin v. West, 11 Vet. App. 509, 512 (1998).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In this case, in June 2000 the Veteran began to receive ongoing treatment for a right knee disorder.  Subsequently, at an April 2009 VA examination, the Veteran was diagnosed with degenerative joint disease status post total right knee replacement.  Therefore, the Veteran clearly experiences a right knee disorder that may be considered for service connection.  

Consequently, the determinative issue is whether the Veteran's current right knee disorder is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Board is required to consider all issues raised either by the claimant, or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, the Board must consider all theories of entitlement raised by the Veteran and the record, including whether or not the Veteran's current right knee disorder is directly due to his military service, or secondary to his service-connected flat feet, and/or if his right knee disorder may have been aggravated beyond its natural progression by a service-connected disorder.

Turning to service connection for a right knee disorder on a direct basis, there is no evidence of a right knee disorder during or within one year of military service, or of any symptoms of such.  The Veteran has never asserted a direct connection between his service and his current right knee disorder.  Furthermore, the Veteran's separation examination of December 1954 indicated that his right knee was normal.  The Veteran also submitted a medical history from the Puerto Rico National Guard dated in March 1975, wherein he denied experiencing any knee issues at that time.  In this regard, these records were generated with a view towards ascertaining the appellant's state of physical fitness at that time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).  

The Board notes that the first evidence of any right knee disorder dates from June 2000, over 45 years after the Veteran's active military service.  The Federal Circuit Court has held that an extensive lapse of time between the alleged events in service and the initial treatment is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that VA may not rely on the absence of medical records alone to refute the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

In this regard, there is simply no lay or medical evidence of any incurring incident during service to which his current right knee disorder could be related, or of any direct connection between the Veteran's military service and his current right knee disorder.  Shedden v. Principi, 381 F.3d at 1167.  The in-service and post-service medical and lay evidence of record also does not provide competent and credible evidence of a chronic right knee disorder during his military service or continuity of any right knee disorder symptomatology from service to the present.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Finally, without any competent and credible evidence of a right knee disorder within one year after service, the Veteran is also not entitled to application of the presumptive provisions relevant to arthritis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Arthritis, incidentally, must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As such, there is simply no evidence to establish service connection for the Veteran's right knee disorder on a direct basis.

As such, the remaining question is whether or not the Veteran's current right knee disorder is secondary to or aggravated by a service-connected disorder.  In this regard, in a May 1998 rating decision, the Veteran was granted service connection for flat feet with a rating of 0 percent (noncompensable, subsequently raised to 10 percent effective June 2008).  Velez v. West, 11 Vet. App. at 158; Wallin v. West, 11 Vet. App. at 512.  Therefore, the Veteran clearly has a service-connected disorder.

The relevant medical evidence of record weighs against finding any connection between the Veteran's current right knee disorder and his service-connected flat feet.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The Veteran was provided with a VA medical examination in April 2009, which stated that the Veteran experienced right knee effusion which was "secondary to the aging process," and that the right knee disorder was unrelated to his flat feet because the feet are a "different anatomical area from the right knee."  

However, at the time of the July 2010 remand, the Board noted that this opinion did not address whether or not the Veteran's right knee condition might be aggravated by his service-connected flat feet.  Therefore, this opinion was inadequate to address fully the issues raised by the Veteran's claim.  In September 2010, the AOJ obtained an addendum to the original opinion from the April 2009 VA examiner.  At this time, the VA physician explicitly concluded that the Veteran's right knee disorder was not caused or aggravated by his flat feet condition.  In this regard, the VA physician indicated that the Veteran's current right knee disorder is "caused by the normal aging process."  The VA physician concluded that the Veteran's right knee disorder was also not aggravated by his flat feet condition.  In reaching this conclusion, the VA physician referenced medical literature that did not find any relationship between propensity for injury and flat feet and indicated that the Veteran's right knee disorder is wholly due to the aging process.  Thus, significantly, the findings of the knee were consistent with the normal "aging process" and not evidence of abnormal pathology (i.e., aggravation).  In the absence of pathology of the knee in excess of findings consistent with the normal course of aging, there clearly can be no evidence of aggravation of a knee disability much less aggravation of a knee disability proximately due to the service-connected bilateral foot disorder.  The July 2009 and September 2010 VA medical examinations and opinions were based on a review of the evidence of record and a thorough examination of the Veteran, and included a rationale for the opinions provided.  See Nieves-Rodriguez; Stefl, supra.  Therefore, the April 2009 VA medical examination and September 2010 opinion provide probative medical evidence against the Veteran's clam.  There is no medical evidence in favor of the Veteran's claim.  

The Board notes that the Veteran has indicated that his current right knee disorder is caused or aggravated by his service-connected flat feet.  There is no evidence presented that the Veteran has the requisite training or experience necessary to render him competent to provide such a conclusion.  See 38 C.F.R. § 3.159(a)(1)-(2); Layno, at 469; Jandreau, 492 F.3d at 1377.  The Board emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  Given the medical complexity of determining the causes of the Veteran's right knee disorder, the statements provided by the Veteran with respect to any connection between his current right knee disorder and his service-connected flat feet are of no probative value for diagnosing the etiology of his disorder.  

In conclusion, having reviewed all of the evidence contained within the record which supports the Veteran's claim for service connection for a right knee disorder in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for a right knee disorder on a direct, presumptive, secondary, or aggravated basis, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


Analysis - Service Connection for a Stomach Condition

The Veteran has indicated that his stomach condition first began in service, and also may have been aggravated by treatment for his bilateral flat feet, or that his stomach condition is directly due to treatment for his flat feet.  See the Veteran's February 1998 statement, June 2008 claim, June 2009 NOD, and January 2010 VA Form 9.  

As indicated above, the first requirement to establish service connection is a current disorder.  In this regard, the Veteran began to receive treatment for relevant symptoms in December 1997.  See VA medical treatment record of "upper G.I. series" investigating "chronic epigastric pain" with normal results.  The Veteran has received ongoing treatment since that time.  Furthermore, the April 2009 and September 2010 VA medical examinations have both indicated a diagnosis of a relevant stomach condition (i.e., gastroesophogeal reflux and chronic gastritis, mild).  Therefore, the Veteran currently experiences a stomach condition that may be connected to his military service.  

Therefore, the determinative issue is whether the Veteran's current stomach condition is attributable to his military service.  See Watson v. Brown, 4 Vet. App. at 314.  

Regarding the history of his stomach disorder, the Veteran initially indicated that he first experienced symptoms relevant to his stomach disorder during the period from January to November 1957 at the Aid Station in "Pusan."  See the Veteran's March 1998 statement.  Then, at the time of his April 2009 and September 2010 VA medical examinations, the Veteran indicated that his stomach disorder began in 1953.  See also the Veteran's February 2011 statement.  At the time of his June 2008 claim, the Veteran indicated that his stomach condition had developed due to pain medication prescribed to treat his flat feet disorder.  See also the Veteran's June 2009 NOD, January 2010 VA Form 9, and February 2011 statement.  Then, at the time of his April 2009 and September 2010 examinations, the Veteran indicated that he was not taking any medications for his service-connected flat feet disorder.  Then, in an August 2010 statement, the Veteran indicated that his stomach condition was due to his "combat" service in Korea.  

At this point, the Board notes that the record (DD Form 214) does not contain any objective evidence to support combat service, nor has the Veteran described any specific relationship between the Veteran's service and any combat duties.  As such, the Board concludes that there is insufficient evidence to support a finding that the Veteran engaged in combat during his military service.  

Regarding his statements regarding the onset and history of his stomach disorder, the Veteran is competent to indicate that he experienced events that he directly observed without providing further medical or expert analysis.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  However, once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competency, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. at 74; see also Layno, supra.  The Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. at 506; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. at 510-511.  The Board emphasizes that personal interest may affect the credibility, but not the competency, of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Veteran is competent and credible to report that he suffered a bout of food poisoning in service.  As for the Veteran's contention that he suffered stomach symptoms ever since the in-service bout, again, while the Veteran is competent to report on certain symptoms of illness, his assertions in this regard are not credible. A review of the history of his statements regarding the onset and history of his stomach condition reveals that the Veteran's statements have shown considerable variation and have been self-contradictory at various points.  In this regard, he has asserted that his stomach condition symptoms began in 1957 or 1953.  The Board notes that prior to asserting his current claim he indicated that his stomach condition began several years after his active military service.  Furthermore, he has repeatedly asserted that his stomach condition was due to medication taken for his flat feet condition, but at his April 2009 and September 2010 examinations, he indicated that he was not taking any medication for his service-connected flat feet.  Finally, the Veteran has not provided any further description regarding the history of his stomach disorder beyond the simple assertion that the disorder existed from an in-service bout of food sickness to the present to show the nature of this history.  Therefore, the Board concludes that the inconsistency in the Veteran's statements regarding the nature and onset of his stomach disorder reduce the credibility of statements provided by the Veteran.  The Board notes that given the inconsistencies, the Veteran's reported history is unreliable.  

As such, the Board must place greater probative value on the objective evidence of record.  In this regard, the Board observes that there is no clinical evidence of a chronic stomach disorder or relevant symptoms during or within one year of the Veteran's military service.  In fact, the available records directly contradict the Veteran's statement.  First, the Veteran's separation examination of December 1954 is of record and that examination did not find any evidence of a stomach disorder or symptoms.  Furthermore, the Veteran submitted a medical history report from his Puerto Rico National Guard service dated in March 1975, wherein the Veteran had specifically denied experiencing any stomach trouble.  In this regard, these medical records were generated with a view towards ascertaining the appellant's state of physical fitness at that time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Curry v. Brown, 7 Vet. App. at 68.  

The Board notes that VA may not rely on the absence of medical records alone to refute the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  Here, the first probative contemporaneous evidence of a diagnosis of or treatment for the Veteran's current stomach condition dates from December 1997, over 45 years after his military service.  The Federal Circuit Court has held that an extensive lapse of time between the alleged events in service and the initial treatment is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the Veteran's statements on continuity of symptoms are not credible given the inconsistencies as discussed above.  Therefore, given the lack of medical evidence and inconsistent statements, a credible continuity of any stomach condition symptomatology from service to the present is not shown.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

Finally, the September 2010 VA medical examination which found, relying on the credible evidence of record, that the Veteran's stomach disorder is not likely related to his military service.  The examiner reached this conclusion on the basis that there was no evidence to support a direct connection between the Veteran's stomach disorder and his military service.  Again, the Board notes that the Veteran's statements regarding the history of his symptoms have not been reliable and therefore are not credible evidence regarding the history of his stomach disorder.  See Reonal v. Brown, 5 Vet. App. at 461.  Therefore, the competent medical evidence of record provides evidence against a finding of a nexus between the Veteran's current stomach disorder and his active military service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  There is no other medical evidence of such a connection.

The Board turns to analysis of the Veteran's claim regarding service connection as secondary to, or aggravated by, the Veteran's flat feet disorder.  As noted above, the Veteran has indicated on several occasions that his stomach condition was due to or aggravated by his flat feet disorder.  The Veteran was provided with a VA medical examination in April 2009.  At that time, the examiner noted that the Veteran denied taking any medications for flat feet.  The examiner concluded that the Veteran's stomach condition was not "caused by or a result of" his flat feet.  The examiner reached this conclusion because there was no evidence of medications "prescribed due to flat feet."

At the time of the July 2010 remand, the Board noted that the Veteran had been treated with acetaminophen (see the January 2006 VA medical treatment record) which may have undermined the rational for the April 2009 examiner's opinion.  The Board also requested that the AOJ provide a new opinion to address fully the Veteran's contentions, including the possibility of service connection on an aggravation basis.  The AOJ obtained a new VA medical examination and opinion in September 2010.  At this time, the VA physician examined the Veteran and reviewed the credible and probative evidence of record.  However, the September 2010 examiner also concluded that the Veteran's stomach disorder was not caused or aggravated by his flat feet condition or any medication used in treatment thereof.  Significantly, the examiner reached this conclusion because the Veteran again denied taking any medication for his flat feet.  In this regard, the examiner reviewed the Veteran's medications and found that these were prescribed for conditions separate and apart from his flat feet, including the Veteran's aspirin, which was prescribed for treatment of a heart condition.  Indeed, the Veteran reported taking medication for "musculo-skeletal pains."  Moreover, the Board observes that the Veteran underwent a VA examination in August 2008 during which time the Veteran also denied taking medication for his bilateral foot disorder.  Also, a July 2009 VA treatment record noted an assessment of foot pain related to neuropathy.  An August 2009 VA podiatry consult noted an assessment of "podiatric edema, IDDM with P. Neuropathy."  The Board notes that the Veteran has nonservice connected diabetes mellitus.  Furthermore, a March 2011 VA treatment record (CAPRI) indicated an assessment of chronic hip and shoulder pain and severe degenerative joint disease for which the Veteran was using oxycodone as the Veteran received no improvement from use of Tramadol.  Thus, irrespective of the bilateral foot disorder, the Veteran is taking medications to treat other disabilities.  As shown above, the Veteran's statements as to whether or not he takes medications for his bilateral foot disorder have been inconsistent.   Consequently, there is no credible evidence of a link between medications taken and the service connected bilateral foot disorder.  Proximate cause is not shown.  See Donnellan v. Shinseki, 24 Vet. App. 167, 173 (2010) (citing Black's Law Dictionary 213 (7th ed. 1999) (noting that "proximate cause" is defined as "[a] cause that directly produces an event and without which the event would not have occurred.").  In the absence of credible evidence of medications being taken for the service connected foot disorder there can be no credible evidence of a causal link between any nonservice connected stomach disorder and the service connected foot disorder much less credible evidence of aggravation of any stomach disorder by the foot disorder.  Thus, the examiner's conclusion that there is no causation or aggravation is supported by the rationale that no medications are taken to treat the foot disorder.  The Board notes that the finding of the September 2010 VA medical examiner also supports the conclusions provided by the April 2009 VA medical examiner and therefore, the latter's opinion was in fact sound.  

Therefore, both the April 2009 and September 2010 VA medical examiners have concluded that the Veteran's stomach condition is not related to his service-connected flat feet.  Furthermore, the September 2010 VA medical examiner specifically indicated that his stomach condition is also not aggravated by his flat feet condition.  In this regard, both examinations are based on the credible evidence of record, and the September 2010 VA medical examiner fully addressed the Board's concerns regarding potentially relevant medical evidence.  These opinions were based on reviews of the evidence of record, and included rationales for the opinions reached.  See Nieves-Rodriguez; Stefl, supra.  Therefore, the Board concludes that the weight of the probative medical evidence is against any connection between the Veteran's service-connected flat feet and his current stomach condition.

Finally, the Board notes that the Veteran has indicated that his current stomach condition was caused by his service, or is secondary to or is aggravated by his service-connected flat feet.  There is no evidence presented that the Veteran has the requisite training or experience necessary to render him competent to provide such a conclusion.  See 38 C.F.R. § 3.159(a)(1)-(2); Layno, at 469; Jandreau, 492 F.3d at 1377.  The Board emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  Given the medical complexity of determining the causes of the Veteran's stomach condition, the statements provided by the Veteran with respect to the clinical etiology of his current stomach condition are of no probative value.  The Board notes that this is particularly so given the Veteran's repeated denial of taking any flat feet medication to several VA examiners, thereby directly contradicting the basis for his assertion of a secondary or aggravating connection between his flat feet and his stomach condition.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a stomach condition, to include as secondary to or aggravated by his service-connected flat feet, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disorder, to include as secondary to service-connected flat feet, is denied.

Service connection for a stomach condition, to include as secondary to service-connected flat feet, is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


